Opinion by
Justice Paxson:
The appellants did not ask the auditor or the court helow to’ pass upon the sufficiency of the notices to the sheriff. The auditor says in his report that “the only question raised before the auditor was as to whether or not they, the labor claimants, have preferred claims under the act of April 9, 1872, as amended by the supplement of April 9, 1883.” It is true, there is a statement in the three pages of testimony printed at the close of appellants’ paper book that “plaintiffs’ counsel reserves the right to except to the form of notice.” This testimony forms no part of the record; it does not appear to have been sent up by any order of court and is not certified. Conceding it to be here regularly, however, it does not help the appellants, for the reason that no such exception was filed before the auditor. On the contrary, it is plain that the whole battle below was fought upon the ground that the appellees did not come within either of the acts mentioned. It would he unjust to the learned auditor and the learned judge of the common pleas to reverse the case here upon a point not made before them.
We are in no doubt upon the main question. The auditor has found the establishment to be a manufactory, and we see no reason to question the correctness of his ruling.
The decree is affirmed and the appeal dismissed, at the costs of the appellants.